Name: 2013/478/EU: Commission Decision of 27Ã September 2013 amending Decision 1999/352/EC, ECSC, Euratom establishing the European Anti-fraud Office
 Type: Decision
 Subject Matter: EU institutions and European civil service;  criminal law;  European Union law
 Date Published: 2013-09-28

 28.9.2013 EN Official Journal of the European Union L 257/19 COMMISSION DECISION of 27 September 2013 amending Decision 1999/352/EC, ECSC, Euratom establishing the European Anti-fraud Office (2013/478/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 249 thereof, Whereas: (1) The institutions and the Member States attach great importance to the protection of the Unions financial interests and to the fight against fraud and any other illegal activities detrimental to the Unions financial interests, and the importance of action to that end is confirmed by Article 325 of the Treaty on the Functioning of the European Union. (2) Commission Decision 1999/352/EC, ECSC, Euratom (1) should be amended because of the entry into force of Regulation (EU, Euratom) 883/2013 of the European Parliament and of the Council (2). (3) The Offices tasks should continue to comprise the preparation of legislative and regulatory provisions in the areas of activity of the Office, including relevant instruments which fall under Title V of the Treaty on the Functioning of the European Union and instruments on the protection of the euro against counterfeiting. The tasks of the Office should also continue to include training and technical assistance for the protection of the euro against counterfeiting. (4) The Office should take part in the activities of international bodies and associations specialised in the fight against fraud and corruption, for the purpose, in particular, of exchanging best practices. (5) The Commission should assess the need for revision of this Decision in the event that a European Public Prosecutors Office is established, HAS ADOPTED THIS DECISION: Article 1 Decision 1999/352/EC, ECSC, Euratom is amended as follows: (1) the second sentence of Article 1 is deleted; (2) Article 2 is amended as follows: (a) in paragraph 1, Community is replaced by Union; (b) in paragraph 2, the following second sentence is added: This includes support to improve the protection of the euro against counterfeiting through training and technical assistance.; (c) in paragraph 3, the following sentence is added: This may include taking part in the activities of international bodies and associations specialised in the fight against fraud and corruption for the purpose, in particular, of exchanging best practices.; (d) paragraph 4 is replaced by the following: 4. The Office shall be responsible for the preparation of legislative and regulatory initiatives of the Commission with the objective of fraud prevention as referred to in paragraph 1, and of the protection of the euro against counterfeiting.; (3) Article 3 is amended as follows:  Director is replaced by Director-General; (4) Article 4 is amended as follows:  Surveillance Committee is replaced by Supervisory Committee,  Community is replaced by Union; (5) Article 5 is replaced by the following: Article 5 Director-General 1. The Office shall be headed by a Director-General. The Director-General shall be appointed by the Commission, in accordance with the procedure specified in paragraph 2. The term of office of the Director-General shall be seven years and shall not be renewable. The Director-General shall be responsible for the Offices conduct of investigations. 2. In order to appoint a new Director-General, the Commission shall publish a call for applications in the Official Journal of the European Union. Such publication shall take place at the latest six months before the end of the term of office of the Director-General in office. After a favourable opinion has been given by the Supervisory Committee on the selection procedure applied by the Commission, the Commission shall draw up a list of suitably qualified candidates. After consultations with the European Parliament and the Council, the Commission shall appoint the Director-General. 3. The Commission shall exercise, with regard to the Director-General, the powers conferred on the appointing authority. Any decision on initiating disciplinary proceedings against the Director-General under Article 3, paragraph 1, point (c) of Annex IX to the Staff Regulations shall be taken by reasoned decision of the Commission, after consulting the Supervisory Committee. The decision shall be communicated for information to the European Parliament, the Council and the Supervisory Committee.; (6) Article 6 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The Director-General of the Office shall exercise, with regard to the staff of the Office, the powers of the appointing authority and of the authority empowered to conclude contracts of employment delegated to him. He shall be permitted to sub-delegate those powers. In accordance with the Conditions of Employment of Other Servants, he shall lay down the conditions and detailed arrangements for recruitment, in particular as to the length of contracts and their renewal.; (b) paragraph 2 is replaced by the following: 2. After consulting the Supervisory Committee, the Director-General shall send the Director-General for budgets a preliminary draft budget to be entered in the annex concerning the Office to the Commission section of the general budget of the European Union.; (c) paragraph 3 is replaced by the following: 3. The Director-General shall act as authorising officer for implementation of the appropriations entered in the annex concerning the Office to the Commission section of the general budget of the European Union and the appropriations entered under the anti-fraud budget headings for which powers are delegated to him in the internal rules on implementation of the general budget. He shall be permitted to sub-delegate his powers to staff members subject to the Staff Regulations of Officials or Conditions of Employment of Other Servants in accordance with the abovementioned internal rules.; (d) paragraph 4 is replaced by the following: 4. Commission decisions concerning its internal organisation shall apply to the Office in so far as they are compatible with the provisions concerning the Office adopted by the Union legislator and with this Decision.; (7) the last sentence of Article 7 is deleted. Article 2 This Decision shall enter into force on the first day of the month following its publication in the Official Journal of the European Union. Done at Brussels, 27 September 2013. For the Commission The President JosÃ © Manuel BARROSO (1) Commission Decision (1999/352/EC, ECSC, Euratom) of 28 April 1999 establishing the European Anti-Fraud Office (OJ L 136, 31.5.1999, p. 20). (2) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1).